PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/512,862
Filing Date: 21 Mar 2017
Appellant(s): El Hedok et al.



__________________
Adrian L. Pishko
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 11, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 6, 9, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wickert (U.S. Pat. Pub. 2010/0311850).
Regarding claims 1 and 18, Wickert teaches an article (Paragraphs [0158]-[0159]) comprising: 1) a fibrous substrate (Paragraph [0158]) and 2) polymeric particles (Abstract, Paragraphs [0005] and  [0158]-[0159]), wherein at least 50% of the porous polymeric particles are bound to the fibrous substrate (incorporated into the fiber itself, Paragraph [0160]), and wherein the polymeric particles comprise a polymerized product of a mixture (Abstract) comprising: a monomer composition (Paragraph [0006]) comprising at least 10 weight percent of a first monomer of Formula (I)CH2═C(R1)—(CO)—O[—CH2—CH2—O]p—(CO)—C(R1)═CH2  (I)
based on a total weight of the monomer composition (at least 30 weight percent, Paragraph [0062]), wherein p is an integer equal to at least 1 and R1 is hydrogen or alkyl (ethylene glycol dimethacrylate, Paragraph [0055], p=1, R1=CH3) and at least one second monomer (at least one functional monomer, Paragraph [0065]) comprising a monomer of Formula (III)
CH2═CR1—(CO)—O–Y—R2   (III)
1 is hydrogen or methyl; Y is a single bond, alkylene, oxyalkylene, or poly(oxyalkylene); and R2 is a carbocyclic or heterocyclic group (Formula (III), Paragraph [0070]).  Wickert further teaches a poly(propylene glycol) having a weight average molecular weight of at least 500 grams/mole is used as a porogen (Paragraphs [0115]-[0117]).  Wickert additionally teaches the dry microcapsules can be used to modify the fibers of the substrate themselves by incorporating the microcapsules in the melt spinning process of making the fibers (Paragraph [0160]).  Therefore, the fibrous substrate of Wickert comprises fibers having a lower glass transition temperature than the degradation temperature of the polymeric particles.
The limitations “wherein the porous polymeric particles comprise a polymerized product of a reaction mixture comprising: 1) a first phase having a first volume and comprising i) a compound of Formula (II)
HO(—CH2CH(OH)CH2O)n—H   (II)
wherein n is an integer equal to at least 1; and ii) a nonionic surfactant; 2) a second phase having a second volume and being dispersed in the first phase, wherein the first volume is greater than the second volume” are deemed to be method limitations as the porous polymeric particles are formed from this reaction mixture but the final porous polymeric particles do not contain a compound of Formula (II) or a nonionic surfactant.  The method limitations do not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Wickert discloses porous polymeric particles formed from a monomer 
Regarding claim 2, Wickert teaches wherein the fibrous substrate comprises blown melt fibers (Paragraph [0160]).
Regarding claim 6, Wickert teaches wherein the monomer composition further comprises a second monomer that is a hydroxyl-containing monomer of Formula (V) 
CH2═CR1—(CO)—O—R4   (V)
wherein R1 is hydrogen or methyl; R4 is an alkyl substituted with one or more hydroxyl groups (2-hydroxyethyl (meth)acrylate, Paragraph [0076]).
Regarding claim 9, Wickert teaches the articles comprises the same materials as instantly claimed (as discussed above); therefore, the article of Wickert would have inherently, or in the alternative it would have been obvious to, have wherein upon immersion in water for 1 hour, the article does not expand in length in any direction.
Regarding claim 16, Wickert teaches the dry microcapsules can be used to modify the fibers of the substrate themselves by incorporating the microcapsules in the melt spinning process of making the fibers (Paragraph [0160]).  Therefore, at least 25% of the porous polymeric particles would be fused to the fibrous substrate.
Regarding claim 20, Wickert teaches wherein the porous polymeric particles include particles in the form of hollow beads (Paragraphs [0166]-[0167]; secondary porous structure is large pores, e.g. cavities or voids, within the bead, Paragraph [0167]).

Claims 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wickert (U.S. Pat. Pub. 2010/0311850) in view of Rasmussen (U.S. 5,993,935).
Wickert is relied upon as discussed above.
Regarding claims 3, 4, and 19, in Paragraph [0158], Wickert states that suitable continuous, porous matrixes that can be used are described in Rasmussen.  
Rasmusssen teaches the continuous, porous matrix can be a fibrous substrate which comprises fibers selected from nylons, polyesters, polyamides, polyurethanes, and polyethylene terephthalate (Col. 7, lines 28-39).  
Rasmussen and Wickert are both directed to articles useful in separation and/or purification of biomolecules such as protein and enzymes (Rasmussen: Col. 1, lines 11-14 and 28-31; Wickert: Paragraphs [0002]-[0003]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have looked at Rasmussen to determine suitable fibers for use with the invention of Wickert because Wickert specifically directs the reader to Rasmussen for such materials.   Therefore, Wickert in view of Rasumussen teaches the fibrous substrate comprises fibers selected from nylons, polyesters, polyamides, polyurethanes, and polyethylene terephthalate and wherein the fibers comprise hydrophilic fibers (polyamides and nylons are hydrophilic).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wickert (U.S. Pat. Pub. 2010/0311850) in view of Jung (U.S. Pat. Pub. 2010/0068525).
Wickert is relied upon as discussed above.
Paragraph [0068]). 
Jung shows that (meth)acrylic acid and alkyl (meth)acrylates, such as methyl and ethyl (meth)acrylates are equivalent materials in the art for in a monomer composition that forms porous polymeric particles (Paragraph [0023]; Abstract).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an alkyl (meth)acrylate, such as methyl or ethyl (meth)acrylate, for (meth)acrylic acid.
Regarding claim 8, Wickert teaches the porous polymeric particles can be incorporated in to the fiber itself (Paragraph [0160]).
Jung shows that incorporating porous polymeric particles into the fiber itself and via a binder are equivalent methods in the art for binding porous polymeric particles to a fibrous substrate.  Therefore, because these two methods were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute binding the particles via a binder for incorporating the particles into the fiber itself.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wickert (U.S. Pat. Pub. 2010/0311850) in view of Leong (U.S. 5,156,843).
Wickert is relied upon as discussed above.
Regarding claim 7, Wickert fails to teach the wherein an active agent comprising an antimicrobial agent is adsorbed within at least some of the pores of the porous polymeric particles.
Col. 7, lines 31-49), by incorporating the substances in microscopic porous particles where the functional substances thus impart useful properties to the material in a controlled release manner (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the porous polymeric particles of Wickert further include an antimicrobial agent absorbed within at least some of the pores as taught by Leong so that the fibrous substrate can be impregnated with functional substances that can be released in a controlled manner.  
	Regarding claim 17, Wickert fails to teach the article comprises 15 to 55 weight percent porous polymeric particles, based on a total dry weight of the article.
	Leong teaches the amount of impregnated particles held within the article may vary depending on the utility and purpose of the impregnant as well as the nature of the fibrous substrate (Col. 7, lines 62-65).
Therefore, the exact weight percent of the porous polymeric particles comprised in the article is deemed to be a result effective variable with regard to the utility and purpose of the impregnant as well as the nature of the fibrous substrate.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 15-55 wt.%, in the absence of a showing of criticality in the claimed weight percent.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Leong to vary the amount of impregnated particles present in the article depending on the utility and purpose of the impregnant.

(2) Response to Argument
Appellant argues that the method of making the particles, namely the limitation “wherein the porous polymeric particles comprise a polymerized product of a reaction mixture comprising: 1) a first phase having a first volume and comprising i) a compound of Formula (II)  HO(—CH2CH(OH)CH2O)n—H, wherein n is an integer equal to at least 1; and ii) a nonionic surfactant”, should be considered for the purposes of patentability because the Appellant has provided evidence that porous polymeric particles made by the recited method do differ in kind from particles made by Wickert at least due to imparting distinctive structural characteristics to the particles such as morphology and pore size differences.
The Examiner disagrees because there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Wickert discloses porous polymeric particles formed from a monomer composition comprising at least 10 weight percent of Formula (I), at least one second monomer comprising a monomer of Formula (III), and a poly(propylene glycol) having a weight average molecular weight of at least 500 g/mol as a porogen.  Furthermore, while the particles may look different in the pictures Appellant relies upon to show the claimed method results in a different product, the overall structure of the prior art and the instant invention are the same: porous polymeric particles with pores throughout the surface.  The particles of Wickert have a primary pore size of 200 nanometers (0.2 microns) or less and a secondary pore size of 500 nanometers up to 15 to 20 micrometers (Paragraph [0044]) while the claimed particles have a pore size of 0.1 to 10 micrometers as disclosed in Paragraph [0115] of the instant published application.  The pore sizes of the claimed invention and the prior art significantly overlap and therefore shows that the claimed method does not result in a structurally different product.  Additionally, the particles of Wickert can have a Paragraph [0166]) while the claimed particles can have a particle size of 1 to 500 micrometers (Paragraph [0081] of the instant published application).  The particle sizes of Wickert and the claimed invention significantly overlap which again shows that the claimed method does not result in a structurally different product.
As such, Appellant’s arguments are deemed unpersuasive.
Appellant argues that the Examiner has interpreted the term “hollow” unreasonably broad because the Examiner’s interpretation of “hollow” as either being distinct from surface pores or encompassing any pores such as cavities or voids within the bead is inconsistent with the specification and the understanding of one of ordinary skill in the art and therefore neither is a reasonable interpretation of the claim term “hollow bead”.
Appellant’s specification does not define the term “hollow” and therefore, the ordinary and plain meaning of “hollow”, i.e. the dictionary definition, is being used.  Dictionary.com states that the definition of hollow is “having a space or cavity insides; not solid; empty”.  Using the ordinary and plain meaning, the particles of Wickert would be hollow beads since the secondary porous structure is large pores, e.g. cavities or voids within the bead (Paragraph [0167]).  The use of the dictionary definition of “hollow” is consistent with Appellant’s specification as Appellant states in Paragraph [0082] of the published application that “the polymeric particles are hollow in addition to having multiple pores distributed over the surface of the particles” and in Paragraph [0026] of the published application that “[T]he presence of pores or the presence of both pores and hollow centers”.  Both of these statements support the interpretation that the hollow beads have voids or cavities in the interior of the bead (particle) and can have pores in the surface of the bead (particle).
As such, Appellant’s arguments are deemed unpersuasive.

Respectfully submitted,
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 23, 2021

Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788   

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                       
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.